IN THE UTAH COURT OF APPEALS

                                       ‐‐‐‐ooOoo‐‐‐‐

State of Utah, in the interest of R.C.,      )            PER CURIAM DECISION
N.C., and Z.C., persons under eighteen       )
years of age.                                )             Case No. 20120658‐CA
____________________________________         )
                                             )                   FILED
A.C.,                                        )               (November 1, 2012)
        Appellant,                           )
v.                                           )               2012 UT App 311
                                             )
State of Utah,                               )
                                             )
        Appellee.                            )

                                            ‐‐‐‐‐

Second District Juvenile, Ogden Department, 1047485
The Honorable Jeffrey J. Noland

Attorneys:       Jonathan B. Pace, Ogden, for Appellant
                 Mark L. Shurtleff and John M. Peterson, Salt Lake City, for Appellee
                 Martha Pierce, Salt Lake City, Guardian Ad Litem

                                            ‐‐‐‐‐

Before Judges Orme, Thorne, and Christiansen.

¶1      A.C. (Mother) appeals the termination of her parental rights. We affirm.

¶2     Mother asserts that the juvenile court erred when it determined that it was in the
children’s best interests to terminate her parental rights. We construe this issue as a
challenge to the sufficiency of the evidence. However, Mother failed to request
transcripts of the necessary proceedings, and she informed this court that transcripts
would not assist her in the furtherance of her appeal.

¶3      It is an appellant’s obligation to provide transcripts of the parts of the proceeding
necessary to determine the issues on appeal. See Utah R. App. P. 54. Pursuant to rule
54(b), if an appellant intends to assert that a finding or conclusion is unsupported by, or
is contrary to the evidence, the appellant must include in the record a transcript of all
evidence relevant to such finding or conclusion. See id. “Neither the court nor the
appellee is obligated to correct appellant’s deficiencies in providing the relevant
portions of the transcript.” Id.

¶4     In the absence of an adequate record, this court cannot reach the issues presented
for appeal. “Parties claiming error below and seeking appellate review have the duty
and responsibility to support their allegations with an adequate record.” Gorostieta v.
Parkinson, 2000 UT 99, ¶ 16, 17 P.3d 1110. Where, as in this case, a record on appeal is
inadequate, this court must assume the regularity of the proceedings below. See id.

¶5     The juvenile court determined that Mother was an unfit parent due to her
continued drug abuse or failure to participate in drug testing, and that Mother has been
unable or unwilling to remedy the circumstances that caused the children to be in an
out‐of‐home placement. The juvenile court found sufficient evidence that Mother made
only token efforts to support her children and to eliminate the risk of serious physical,
mental, or emotional abuse. The juvenile court also determined that there was clear and
convincing evidence that it was in the children’s best interests to terminate Mother’s
parental rights so that they may be adopted by parents that will provide a stable, loving
environment.

¶6     Absent a complete record, this court cannot reach Mother’s assertion that the
juvenile court erred by determining that it was in the children’s best interests to
terminate Mother’s parental rights.

¶7     Accordingly, the juvenile court’s order terminating Mother’s parental rights is
affirmed.


____________________________________
Gregory K. Orme, Judge


____________________________________
William A. Thorne Jr., Judge


____________________________________
Michele M. Christiansen, Judge




20120658‐CA                                  2